Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This non-final office action is in response to the Application filed on 11/2/2020, which is a continuation of 13/849634 which is a continuation of CON of 13/521,414 with a priority to PCT/US2011/020874 filed 01/11/2011 with priority to other Provisionals.
Claim(s) 2-21 are pending for examination. Claim(s) 2, 9, 16 is/are independent claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 8, 9, 10, 15, 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuyuno; Tetsuya et al. US Pub. No. 2011/0096014 (Fuyuno).

Claim 2: 
	Fuyuno teaches: 
A method, comprising:
at an electronic device with a display and a touch-sensitive surface [¶ 0060, 64, 68-69, 71] (touch panel, touch input):
displaying, on the display, an electronic representation of a page of an electronic book [¶ 0074] (books) [¶ 009-98] (page) [¶ 0003] (portable electronic device);
providing functionality for a user to select a word or phrase from the page of the electronic book via the touch-sensitive surface [¶ 0046, 61, 69, 71] (selection of content by touch); and
displaying, on the display in response to user selection of the word or phrase, a user interface overlaid over the page that provides functionality for the user to search for the selected word or phrase in a designated universe of content [¶ 0083-84, 92-93, 105, Figs. 4-8] (selecting a phrase and the searching the phrase, dictionary, news, online, these different options are a “designated universe of content”).
	
Fuyuno does not use all the same terms as the claimed invention, however, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Fuyuno teaches the claimed invention. 
For example Fuyuno does not use the term “electronic book” but describes an electronic device with a book on it, this would be an “electronic book”. Fuyuno also does not use the term “touch sensitive” but describes touch input which one of ordinary skill in the art would recognize as “touch sensitive”. 
	
Claim 3: 
	Fuyuno teaches: 
The method of claim 2, wherein the designated universe of content is a dictionary or an encyclopedia [¶ 0082-84, 105] (dictionary search).

Claim 8: 
	Fuyuno teaches: 
The method of claim 2, wherein providing functionality for the user to search for the selected word or phrase in the designated universe of content comprises searching for the selected word or phrase in the designated universe of content in response to user selection of the word or phrase [¶ 0083-84, 92-93, 105, Figs. 4-8] (selecting a phrase and the searching the phrase, dictionary, news, online, these different options are a “designated universe of content”).

Claims 9, 15, 16, 21: 
Claim(s) 9, 16 is/are substantially similar to Claim 2 and are rejected using the same art and the same rationale as Claim 2. 
Claim 2 is a “method” claim, Claim 9 is a “device” or “system” claim and Claim 16 is a “medium” claim, but the steps or elements of each claim are essentially the same. 
Claim(s) 10 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3. 
Claim(s) 15, 21 is/are substantially similar to Claim 8 and are rejected using the same art and the same rationale as Claim 8. 

(s) 4-7, 11-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuyuno; Tetsuya et al. US Pub. No. 2011/0096014  (Fuyuno) in view of Hinckley; Kenneth P. US Pub. No. US 2009/0058820 (Hinckley).
Claim 4: 
	Fuyuno teaches all the elements as shown above. 
	Fuyuno also teaches an online dictionary [¶ 0082-84] (web dictionary search). Although this could be considered a “search engine”, Hinckley teaches this more clearly. 	
Fuyuno fails to teach, but Hinckley teaches: 
	The method of claim 2, wherein the designated universe of content is a search engine [¶ 0021, 36, 45] (search engine) [¶ 0043] (highlight a keyword or short phrase, and then perform a flick gesture to launch a search based on that phrase or keyword).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of searching in Fuyuno and the method of searching in Hinckley, with a reasonable expectation of success. 
	The motivation for this combination would have been to allow the user to “quickly and efficiently search data with minimal interruption or distractions” [Hinckley: ¶ 0024].

Claim 5: 
	Hinckley teaches: 
The method of claim 2, wherein the designated universe of content is the electronic book or content stored on the electronic device [¶ 0029-30, 36, 38, 54, 56, 57] (local search, personal information, local data).

Claim 6: 
	Hinckley teaches: 
The method of claim 2, wherein the user interface overlaid over the page further provides functionality to highlight the selected word or phrase [¶ 0037, 43, 47-51] (highlight word or phrase).

Claim 7: 
	Hinckley teaches: 
The method of claim 2, wherein the user interface overlaid over the page further provides functionality to copy the selected word or phrase to a clipboard [¶ 0040] (cut, copy, paste, undo, redo, these all require a clipboard).

Claims 11-14, 17-20: 
Claim(s) 17 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3. Claim 17 contains elements of claims 3 and 4.
Claim(s) 11, 17 is/are substantially similar to Claim 4 and are rejected using the same art and the same rationale as Claim 4. Claim 17 contains elements of claims 3 and 4.

Claim(s) 13, 19 is/are substantially similar to Claim 6 and are rejected using the same art and the same rationale as Claim 6. 
Claim(s) 14, 20 is/are substantially similar to Claim 7 and are rejected using the same art and the same rationale as Claim 7. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 2: 
Lisa; Steven G. et al. US 20070233692 teaches: [¶ 0013-15] (right-clicking on a word or highlighted phrase to start a search on it; group multiple selected key words to be searched at any number of selected search engines, copy). 
KIM; Seok Tae et al. US 20110117971 teaches: [¶ 0121] (search a dictionary for a specific word selected).
Lim; Seung E. US 20100110025 teaches: [¶ 0098] (In FIG. 13a and FIG. 13b, a user can also drag a finger across a word 1301 to select the word, and roll the finger to the right and use another finger to tap to have the browser look up the definition of the word in an online dictionary website). 

Krause; Philip R. US 20100153889 teaches: [¶ 0120] ("Select" (which causes words selected by the user while reading the text, using a point-and-click device to be looked up; word "elector" as displayed in FIG. 4 was looked up in a dictionary using this feature). 
Warnock, Christopher M. et al. US 20040148274 teaches: [¶ 0097] (Fig. 5, context-sensitive menu selection based on clicking the selected text, searching selected text, definition for selected text, search web). 
Baird, Bruce R. et al. US 20020188603 teaches: [¶ 0010-13] (select text and search text). 
Chastain, Alicia Anne et al.  US 20030025731 teaches: [¶ 0028] (viewing an e-book, highlighting or otherwise selecting a portion of text, send the text to a search engine for searching, receive the results, and present them to the user). 
Ishibashi, Atsushi et al. US 20010007980 teaches: [¶ 0089] (sentence or phrase on the page is selected as shown in FIG. 4A, screen buttons of "Retrieve bookshelf server", "Retrieve all sentences", "Link", " Dictionary" and "Store" are displayed).
Eberhard; Martin F. et al. US 6331867 teaches: user looks up the word by tapping the word twice--once to select the word and a second time to initiate the look-up process; touch sensitive. 



Bullock; Roddy McKee US 20110261030 teaches: [¶ 0049] (select a word and a dictionary definition appears on screen) [¶ 0052, 76] (context specific information). 
Yazdani; Shawn et al. US 20110153330 teaches: [¶ 0086, fig.9B] (Users can highlight phrases, then automatically look them up on Internet portals such as Google or Wikipedia and search the entire text for specific words or phrases.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov